Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAIL ACTION
This office action is in response to an application filed 08/09/2021 in which claims 01-17 are pending ready for examination.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a non-statutory subject matter.  
The claims are drawn to a "computer readable medium". The broadest reasonable interpretation of a claim drawn to a computer readable medium covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent (See MPEP 2111.01). Because the broadest reasonable interpretation covers a signal per se, a rejection under 35 USC 101 is appropriate as covering non-statutory subject matter. See 351 OG 212, Feb 23 2010. 
The Examiner suggests that Applicant amends the claims as follows: "non- transitory computer readable medium containing computer instructions stored therein for causing a computer processor to perform".
Claims 11-16 are rejected as such due to their dependency of Claim 10.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 01-12 and 14-17 is non-provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 01-12, 14-16, and 18 of Patent No. 11,085,864, Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims are anticipated by the patented claims. See Chart below.
INSTANT APPLICATION (17/396980)
PATENT (11,085,864)
1) CLAIMS 01-12
2) CLAIMS 14-17
1) CLAIMS 01-12
2) CLAIMS 14-16, 18




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 recites the limitation “wherein the sample size is about 10,000 colloidal particles”. The term "about" is a relative term which renders the claim indefinite; it is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. “about” is defined as " near in time, number, degree, etc.; approximately:” (see www.dictionary.com). Neither the claims, nor the specification, defines how much the sample size should be in order for the “about” condition to be met. Therefore claim 2 is rejected as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
35 U.S.C. 112(D)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 06-09 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  These claims are improper for reasons listed below:
Claim 06 is a method claim that depends on a machine claim 08 that has not occurred yet.  
Claims 08 and 09 are a machine claim that depends on a method claim 06.
Neither claim 06-07 refers back to any of the method claims 01-05.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheong et al (US 2013/0278743 A1) in view of Whitcombe et al (US 7,001,721 B1).
As to claims 1, 7-9, Cheong teaches a method for identifying a colloidal fingerprint of a material, comprising: (See ¶0003).
analyzing a plurality of particles using holographic light microscopy; (See ¶0003)
determining using holographic light microscopy a joint distribution of particle radius (ap) and refractive index (np); (See ¶0003, ¶0008; Fig 2a-2c)
Cheong does not explicitly teach identifying at least one distribution peak associated with a colloidal particle from the joint distribution and comparing the identified at least one peak with a colloidal fingerprint library;
wherein the identified colloidal fingerprint is the most probable fingerprint associated with the material; (Claim 7).
further comprising comparing the identified most probable fingerprint with a fingerprint key; (Claim 8).
further comprising identifying a plurality of bits of information encoded by the identified most probable fingerprint; (Claim 9).
However, Whitcombe does teach in an analogous art comparing the identified at least one peak with a colloidal fingerprint library. (See Col 17 Lines 66-Col 18 Line 02).
Wherein the colloidal fingerprint library is the stored signals for individual labels.
wherein the identified colloidal fingerprint is the most probable fingerprint associated with the material; (See Col 17 Lines 66-Col 18 Line 02).
Wherein the term “most probable fingerprint” is met by “accurate identification”.
further comprising comparing the identified most probable fingerprint with a fingerprint key; (See Col 17 Lines 66-Col 18 Line 02).
Wherein the fingerprint key is the signals stored for the individual labels.
further comprising identifying a plurality of bits of information encoded by the identified most probable fingerprint; (See Col 17 Lines 66-Col 18 Line 02).
A computer uses bytes to encode and store information.
Therefore, it would be obvious for one with ordinary skills in the art before the effective filing date of the claimed invention to include in the method of Cheong identifying at least one distribution peak associated with a colloidal particle from the joint distribution, comparing the identified at least one peak with a colloidal fingerprint library, wherein the identified colloidal fingerprint is the most probable fingerprint associated with the material, further comprising comparing the identified most probable fingerprint with a fingerprint key, and further comprising identifying a plurality of bits of information encoded by the identified most probable fingerprint.
The advantage of this inclusion is to identify known samples with the same characteristics by comparing the measured and known properties for accurate identification.
As to claim 2, Cheong when modified by Whitcombe teaches the method of claim 1, in which this claim depends on.
Cheong when modified by Whitcombe does not explicitly teach wherein the sample size is about 10,000 colloidal particles.
However, Cheong does teach sampling data from 5,000 particles; (See ¶0015; Fig. 2c).
Further, differences in sample size will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such sample. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) MPEP 2144.05(A,II).
Therefore, it would be obvious for one with ordinary skills in the art before the effective filing date of the claimed invention to include in the method of Cheong when modified by Whitcombe wherein the sample size is about 10,000 colloidal particles.
The advantage of this inclusion is merely a design choice that requires routine skill in the art to reach optimum results from a greater or smaller number of particles are required due to the need of a specific experiment.
As to claim 3, Cheong also teaches the method further comprising reconstituting the colloid in the fluid prior to analyzing. (See ¶0015 Lines 09-12; Fig. 2c).
The particles flows through a microfluidic channel.
As to claim 4, Cheong when modified by Whitmore teaches the method of claim 1, in which this claim depends on.
Cheong when modified by Whitcombe does not explicitly teach further comprising applying a calibration to the determined priority to correct for sampling bias.
However, the Office found that a person of ordinary skill in the art would have had a reasonable expectation that “applying a calibration to the determined priority to correct for sampling bias”, within the claimed scope could have been successfully obtained. Ex parte Kubin, 83 USPQ2d 1410 (Bd. Pat. App. & Int. 2007), MPEP 2143(E).
Therefore, it would be obvious for one with ordinary skills in the art before the effective filing date of the claimed invention to include in method of Cheong when modified by Whitcombe further comprising applying a calibration to the determined priority to correct for sampling bias.
The advantage of this inclusion is merely a design choice that requires routine skill in the art to reach optimum results by providing the accurate data of the colloid information.
As to claim 5, Cheong when modified by Whitcombe teaches the method of claim 1, in which this claim depends on.
Cheong does not explicitly teach further comprising identifying the presence of one or more colloidal populations based upon the identified at least one peak.
However, Whitcombe does teach in an analogous art further comprising identifying the presence of one or more colloidal populations based upon the identified at least one peak. (See Col 17 Lines 66-Col 18 Line 04).
 Wherein the peak is a point mutation present in a sample.
Therefore, it would be obvious for one with ordinary skills in the art before the effective filing date of the claimed invention to include in method of Whitcombe further comprising identifying the presence of one or more colloidal populations based upon the identified at least one peak.
The advantage of this inclusion is to detect a quantitation of the amount of material present in a sample.
As to claim 6, Cheong when modified by Whitcombe teaches the method of claim 1, in which this claim depends on.
Cheong does not explicitly teach further comprising identifying a colloidal fingerprint of the material.
However, Whitcombe does teach in an analogous art further comprising identifying a colloidal fingerprint of the material. (See Col 10 Lines 49-59).
Therefore, it would be obvious for one with ordinary skills in the art before the effective filing date of the claimed invention to include in the method of Cheong further comprising identifying a colloidal fingerprint of the material.
The advantage of this inclusion is to identify the fingerprint of a sample when analyzed.
As to claim 10, Cheong teaches computer-implemented machine for colloidal fingerprinting comprising: (See ¶0003; Fig. 1).
a processor (not shown); (See ¶0003, ¶0039; Fig. 1).
a holographic microscopy system; (See ¶0003; Fig. 1).
a sample stage (35) for receiving and flowing a plurality of particles and a tangible computer-readable medium operatively connected to the processor and the holographic microscopy system and including computer code configured to: (See ¶0013, ¶0015 Lines 09-11, ¶0039; Fig. 1).
The particles flows through a microfluidic channel.
analyze a portion of the plurality of particles using holographic light microscopy: (See ¶0003; Fig. 1).
determine, with the holographic light microscopy system, distribution of at least one property of the portion of the plurality of particles: (See ¶0003, ¶0008; Fig 2a-2c).
Cheong does not explicitly teach identify at least one distribution peak from the determined distribution;
compare the identified at least one distribution peak with a fingerprint library;
However, Whitcombe does teach in an analogous art a computer implemented machine for colloid fingerprinting comprising identify at least one distribution peak from the determined distribution and compare the identified at least one distribution peak with a fingerprint library. (See Col 17 Lines 66-Col 18 Line 04).
wherein the computer code is configured to identify the presence of one or more colloidal populations based upon the identified at least one distribution peak; (See Col 17 Lines 66-Col 18 Line 04).
wherein the identified fingerprint is the most probable fingerprint associated with the colloid; (See Col 17 Lines 66-Col 18 Line 04).
Therefore, it would be obvious for one with ordinary skills in the art before the effective filing date of the claimed invention to include in the computer implemented machine of Cheong at least one distribution peak from the determined distribution and compare the identified at least one distribution peak with a fingerprint library, wherein the computer code is configured to identify the presence of one or more colloidal populations based upon the identified at least one distribution peak and wherein the identified fingerprint is the most probable fingerprint associated with the colloid.
The advantage of this inclusion is to identify known samples with the same characteristics by comparing the measured and known properties for accurate identification.
As to claim 11, Cheong also teaches the computer-implemented machine of claim 10, wherein the computer code configured to determine the at least one property comprises code to identify a joint distribution of particle radius (ap) and refractive index (np) and the determined distribution is a joint distribution; (See ¶0008, ¶0016, ¶0039).
As to claim 12, Cheong also teaches the computer implemented machine wherein the material includes non-porous colloidal particles; (See ¶0021 Lines 10-13, ¶0039).
As to claim 13, Cheong also teaches the computer implemented machine wherein the at least one property is refractive index and radius; (See ¶0008, ¶0016).
As to claims 14, 15, 16, Cheong teaches the computer implemented machine of claim 10, in which these claims depend on. 
Cheong does not explicitly teach wherein the identified fingerprint is the most probable fingerprint associated with the colloid; 
further comprising comparing the identified most probable fingerprint with a fingerprint key; (Claim 15).
further comprising identifying a plurality of bits of information encoded by the identified most probable fingerprint; (Claim 16).
However, Whitcombe does teach in an analogous art further comprising comparing the identified most probable fingerprint with a fingerprint key; (See Col 17 Lines 66-Col 18 Line 04).
further comprising identifying a plurality of bits of information encoded by the identified most probable fingerprint; (See Col 17 Lines 66-Col 18 Line 04).
Therefore, it would be obvious for one with ordinary skills in the art before the effective filing date of the claimed invention to include in computer implemented machine by Cheong wherein the identified fingerprint is the most probable fingerprint associated with the colloid, further comprising comparing the identified most probable fingerprint with a fingerprint key and further comprising identifying a plurality of bits of information encoded by the identified most probable fingerprint.
The advantage of this inclusion is to identify known samples with the same characteristics by comparing the measured and known properties for accurate identification.
As to claim 17, Cheong teaches method for colloidal fingerprinting a material, comprising: (See ¶0003).
analyzing a plurality of particles using holographic light microscopy; (See ¶0003).
determining using holographic light microscopy a joint distribution of particle radius (ap) and refractive index (np) for the material; (See ¶0003).
encoding bits of information by addition of a plurality of colloidal fingerprint populations, each with a known joint distribution of particle radius (ap) and refractive index (np), from a colloidal fingerprint material, each of the colloidal fingerprint populations having a unique joint distribution of particle radius (ap) and refractive index (np); (See ¶0015 Lines 06-19, ¶0016, ¶0039; Fig. 2c).
Any conventional computer that consist of either a ROM or RAM has the capabilities to perform the analytical methodologies of the colloidal fingerprint material, whereas the fingerprinted material is the suspension diluted with deionized water.
wherein the fingerprinted material has a joint distribution of particle radius (ap) and refractive index (np) based upon the samples determined joint distribution and the known joint distribution. (See ¶0015 Lines 06-19; Fig. 2c).
Cheong does not explicitly teach a colloidal fingerprint library;
However, Whitcombe does teach in an analogous art a method comprising a colloidal fingerprint library. (See Col 17 Lines 66-Col 18 Line 04).
Therefore, it would be obvious for one with ordinary skills in the art before the effective filing date of the claimed invention to include in method of Cheong a colloidal fingerprint library.
The advantage of this inclusion is to identify the same material as distinct from non-fingerprinted materials.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR H NIXON whose telephone number is (571)272-4256. The examiner can normally be reached Monday to Thursday, 7am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on (571) 272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR H NIXON/Examiner, Art Unit 2886                                                                                                                                                                                                        



/TARIFUR R CHOWDHURY/Supervisory Patent Examiner, Art Unit 2886